UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 27, 2010 URS Corporation (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 1-7567 94-1381538 (Commission File No.) (IRS Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (415)774-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At our annual meeting of stockholders held on May 27, 2010, the following proposals were adopted by a final vote of our stockholders: 1. The stockholders voted to approve the election of the following directors to hold offices until the next annual meeting of stockholders and until their successors are elected and qualified, or until their earlier deaths or resignations. For Against Abstain Broker Non-Vote Armen Der Marderosian Mickey P. Foret Senator William H. Frist Lydia H. Kennard Martin M. Koffel General Joseph W. Ralston, USAF (Ret.) John D. Roach Douglas W. Stotlar William P. Sullivan William D. Walsh 2. The stockholders voted to ratify the selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for our 2010 fiscal year. Number of Shares For Against Abstain Broker Non-Votes — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, URS Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. URS CORPORATION Dated: May 27, 2010 By: /s/Reed N. Brimhall Reed N. Brimhall Vice President, Controller, and Chief Accounting Officer
